447 F.2d 491
UNITED STATES of America, Plaintiff-Appellee,v.Eliot CASHDAN and Stanley Zanghetti, Defendants-Appellants.
No. 30293.
United States Court of Appeals, Fifth Circuit.
May 28, 1971.

George E. Cochran, Fort Worth, Tex., Emmett Colvin, Jr., Dallas, Tex., for Cashdan & Zanghetti.
Roby Hadden, U.S. Atty., Tyler, Tex., James F. Parker, Jr., Asst. U.S. Atty., Beaumont, Tex., for appellee.
Appeals from the United States District Court, Eastern District of Texas, at Tyler; William Wayne Justice, District Judge.
Before GOLDBERG, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966